United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3811
                                   ___________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Missouri
                                      *
Melvin Nolan,                         *
                                      *
           Defendant - Appellant.     *
                                 ___________

                            Submitted: September 13, 2004
                                Filed: February 11, 2005
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

MELLOY, Circuit Judge.

       Defendant-Appellant Melvin Nolan pled guilty to one count of being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and an armed career
criminal under the Armed Career Criminal Act, 18 U.S.C. § 924(e). The district
court1 sentenced him to 180 months, the mandatory minimum under 18 U.S.C. §


      1
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
924(e). Nolan appeals the district court’s classification of his prior convictions for
second-degree burglary and escape as violent felonies for purposes of imposing a
sentence under the Section 924(e). We affirm.

       On November 7, 2002, a federal grand jury indicted Nolan, a prior felon, for
unlawful possession of a firearm. Nolan entered a plea of guilty. The district court
advised Nolan of the possible sentence, set a sentencing hearing for May 16, 2003,
and ordered a pre-sentence investigation report. The probation officer found that
Nolan had four prior violent felony convictions, and thus classified him as an “armed
career criminal.” Since this classification altered the possible maximum term Nolan
faced, the court permitted Nolan to withdraw his guilty plea. Nolan re-entered a plea
of guilty, but reserved the right to raise the issue on appeal. The district court
accepted his plea of guilty and sentenced Nolan to the mandatory minimum sentence
of 180 months to be followed by a five year term of supervised release.

      Nolan argues that the district court erred by considering his two prior
convictions for second-degree burglary and his two prior escape convictions as
violent felonies.

       We construe “violent felony” under 18 U.S.C. § 924(e)(B)(ii) to have the same
meaning as “crime of violence” under U.S.S.G. §4B1.2. Compare 18 U.S.C. §
924(e)(2)(B)(ii) with U.S.S.G. § 4B1.2(a)(2). See United States v. Blahowski, 324
F.3d 592, 594-95 (8th Cir. 2003), cert. denied, 540 U.S. 934 (2003) (“Nevertheless,
we recognized that the clause in § 4B1.2 defining a crime of violence . . . contained
identical language to the definition of ‘violent felony’ under 18 U.S.C. §
924(e)(2)(B)(ii) of the Armed Career Criminal Act. . . . Since there was no reason to
conclude that these two identically worded clauses had different meanings . . . we
concluded that burglary of a commercial building was a crime of violence under the
‘otherwise clause’ of § 4B1.2(1)(ii) of the Sentencing Guidelines.”).



                                         -2-
       We have consistently held that burglary is a predicate offense under § 924(e)
and U.S.S.G. § 4B1.2. See United States v. Mohr, 382 F.3d 857, 860-861 (8th Cir.
2003) (holding under U.S.S.G. § 4B1.2 that burglary is a crime of violence for
purposes of the career offender provision); Blahowski, 324 F.3d at 594-95 (holding
that burglary is a crime of violence under U.S.S.G. § 4B1.2, and stating that second-
degree burglary poses a “serious potential risk of physical injury”); United States v.
Sun Bear, 307 F.3d 747, 752 (8th Cir. 2002) (holding that burglary of commercial
property is a crime of violence under U.S.S.G. § 4B1.2); United States v. Peltier, 276
F.3d 1003, 1006 (8th Cir. 2002), cert. denied, 537 U.S. 862 (2002); United States v.
Nation, 243 F.3d 467, 471 n.1 (8th Cir. 2001); United States v. Stevens, 149 F.3d
747, 749 (8th Cir. 1998) (burglary of commercial property is a crime of violence
under U.S.S.G. § 4B1.2).

       We have also repeatedly held that escape, as a crime of violence, is a predicate
offense under U.S.S.G. § 4B1.2. See United States v. Abernathy, 277 F.3d 1048,
1051 (8th Cir. 2002) (holding that even a walkaway escape is a crime of violence).
See also United States v. Gary, 341 F.3d 829, 836 (8th Cir. 2003), cert. denied, 540
U.S. 1139, 124 S. Ct. 1128 (2004) (“[W]e have categorically defined an escape as a
crime of violence because, by its nature, an escape involves potential risk of physical
injury to others. . . . This includes ‘walkaway’ escapes even though there is no use or
threat of force or violence.”); Sun Bear, 307 F.3d at 752 (holding that the crime of
escape poses a serious potential for violence). Nolan’s conviction for escape is a
violent felony, and thus a predicate offense, under § 924(e). United States v.
Springfield, 196 F.3d 1180, 1185 (10th Cir. 1999) (stating that escape is a violent
crime under both § 924(e) and the United States Sentencing Guidelines).




                                         -3-
      Therefore the district court did not err in classifying Nolan’s burglary and
escape convictions as violent felonies for purposes of imposing a sentence under
the Armed Career Criminal Act.2


The judgment of the district court is affirmed.
                       ______________________________




      2
        Subsequent to the United States Supreme Court decision in Blakely v.
Washington, 124 S. Ct. 2531 (2004), the defendant filed a supplemental brief arguing
that the question of his prior convictions should have been submitted to a jury and
subject to proof beyond a reasonable doubt. The Supreme Court has now issued its
decision in United States v. Booker, 125 S. Ct. 738 (2005), which found the federal
sentencing guidelines not mandatory, but only advisory. We have not determined
whether plain error applies to sentencings such as this one, conducted prior to the
decision in Blakely, and in which any claim to the constitutionality of the guidelines
was not preserved. However, we do not need to wait for our court to reach that issue.
Even if we were to reach the merits of the issue raised in the supplemental brief, the
defendant would not be entitled to resentencing. Nolan's sentence was not
determined based upon an application of the federal sentencing guidelines, but rather
based upon the mandatory minimum sentence set forth in the Armed Career Criminal
Act. As to the finding concerning the prior convictions which triggered the
mandatory minimum sentence, the Supreme Court has consistently said that the fact
of a prior conviction is for the court to determine, not a jury. See, Apprendi v. New
Jersey, 530 U.S. 466, 490 (2000); Booker, 125 S. Ct. at 756. Consequently, there is
no Blakely/Booker issue in this case.

                                         -4-